Title: General Orders, 4 March 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown saturday March 4th 1780.
            Parole Nation—  C. Signs Nobility. Negro.
          
          Regimental returns of cloathing called for the 29th ultimo are not all brought in, which occasions the delay to issue the shoes and other articles on hand—Commandts of regiments who do not comply with the order by tomorrow at farthest will be made answerable for the neglect.
         